Exhibit 10.1

 

C L I F F O R D

C H A N C E

  CLIFFORD CHANCE LLP

28 APRIL 2008

 

 

RECEIVABLES PURCHASE AGREEMENT

 

 

TULIP ASSET PURCHASE COMPANY B.V.

as Onward Purchaser

and

WABCO FUNDING SPRL

as Purchaser



--------------------------------------------------------------------------------

CONTENTS

 

1.    Interpretation    4 2.    Offer for Receivables    21 3.    Acceptance,
Purchase and Assignment    22 4.    Calculation of Purchase Price and provisions
relating to Deferred Purchase Price and programme limit    25 5.    Notice to
Debtors    26 6.    Further Assurance    26 7.    Indemnity    27 8.    Payments
   28 9.    Netting-off of Payments    29 10.    Appointment of the Servicers   
29 11.    Representations and Warranties    30 12.    Covenants    31 13.   
Taxes and Increased Costs    33 14.    Default Interest    35 15.    Fees, Costs
and Expenses    36 16.    Deemed Collections    36 17.    Benefit of Agreement
   36 18.    Disclosure of Information    37 19.    Remedies and Waivers    37
20.    Partial Invalidity    38 21.    No Liability and No Petition    38 22.   
Notices and Amendments    39 23.    Law    40 24.    Jurisdiction    40

 

- ii -



--------------------------------------------------------------------------------

Schedule 1

   41

Schedule 2

   44

Schedule 3

   48

Schedule 4

   51

Schedule 5

   53

Schedule 6

   54

 

- iii -



--------------------------------------------------------------------------------

THIS AGREEMENT is made on 28 April 2008

BETWEEN

 

1. TULIP ASSET PURCHASE COMPANY B.V., a private limited liability company
(besloten vennootschap met beperkte aansprakelijkheid) incorporated under the
laws of The Netherlands and having its corporate seat (statutaire zetel) in
Amsterdam and its registered office at Claude Debussylaan 24, 1082 MD Amsterdam,
The Netherlands (“TAPCO”) and registered with the trade register
(handelsregister) of the chamber of commerce (kamer van koophandel) in
Amsterdam, The Netherlands under the number 33274907 (the “Onward Purchaser”);
and

 

2. WABCO FUNDING SPRL, a Belgian company with its registered office at Rue De
Genval 20, 1301 Bierges enterprise number 0895,808,460 (the “Purchaser”).

WHEREAS

 

(A) The Purchaser may purchase Receivables from each of the Sellers or from ABN
AMRO, as the case may be, pursuant to the Receivables Sale Agreements.

 

(B) The Purchaser and the Onward Purchaser agree, upon the terms and subject to
the conditions hereof, that the Purchaser will from time to time offer to sell
and to assign Receivables to the Onward Purchaser and the Onward Purchaser shall
accept any such offer upon the terms hereof.

 

(C) The Onward Purchaser has agreed, upon the terms and subject to the
conditions of the Servicing Agreements, to appoint each of the Servicers to act
for the Onward Purchaser in the performance of certain services in relation to
the Purchased Receivables.

NOW IT IS HEREBY AGREED as follows:

PART 1

Interpretation

 

1. INTERPRETATION

 

1.1 In this Agreement and in the Recitals hereto, except so far as the context
otherwise requires:

“ABN AMRO” means ABN AMRO BANK N.V., a public limited liability company
(naamloze vennootschap) incorporated under the laws of The Netherlands and
having

 

- 4 -



--------------------------------------------------------------------------------

its corporate seat (statutaire zetel) in Amsterdam and its registered office at
Gustav Mahlerlaan 10, 1082 PP Amsterdam, The Netherlands and registered with the
trade register (handelsregister) of the chamber of commerce (kamer van
koophandel) of Amsterdam under number 33002587, acting through its office in
Amsterdam;

“Account Bank” means ABN AMRO acting through its office at Amsterdam and any
person appointed as Account Bank under the Accounts Administration Agreement;

“Accounts Administration Agreement” means the accounts administration agreement
dated on or about the date hereof between ABN AMRO as Accounts Administrator,
the Onward Purchaser and the Issuer;

“Accounts Administrator” means ABN AMRO acting through its office at Amsterdam
and any person appointed as accounts administrator under the Accounts
Administration Agreement;

“Advances” means all Advances and Same Day Advances pursuant to the Liquidity
Facility Agreement (as defined therein), all Drawings under the Standby Letter
of Credit Agreement and all Drawings made under the Euro Programme Enhancement
Facility Agreement (as in each case defined therein);

“Adverse Claim” means any charge, encumbrance, proprietary or security interest,
right of retention, lien or privilège / voorrecht, or other right or claim in,
over or on any person’s assets or properties in favour of any other person (but
excluding the rights of the Debtor under any Contract of Sale in respect of the
use or possession of goods the subject of such Contract of Sale);

“Aggregate Outstanding Nominal Amount” means, with respect to all Purchased
Receivables, at any time the aggregate amount of the Outstanding Nominal Amount
of each Purchased Receivable;

“Aggregate Receivables Investment” means, at any time:

 

  (i) the aggregate Outstanding Nominal Amount of Purchased Receivables
purchased prior to the relevant calculation date; plus

 

  (ii) the aggregate Nominal Amount of Receivables (other than Purchased
Receivables) the subject of an Offer and in relation to which a Loan under the
Funding Agreements has been made; minus

 

  (iii) the Outstanding Nominal Amount of each Purchased Receivable which is not
an Eligible Receivable;

For the purposes of Clause 3.3 and the Termination Event numbered 19 in the
Fourth Schedule only, the total calculated under items (i) through (iii) above
shall, where applicable, be converted into US Dollar using the Rate of Exchange;

 

- 5 -



--------------------------------------------------------------------------------

“Available Euro Programme Enhancement Portion” has the meaning given to such
term in the Euro Programme Enhancement Facility Agreement;

“Available L/C Portion” has the meaning given to such term in the Euro Standby
Letter of Credit Agreement;

“Available Insurance Limit” means, at any time, the Insurance Cover Amount less
the aggregate nominal amount of Receivables for which a claim have been made
under the Insurance Policy on or prior to such date;

“Average Collection Period” means at any time a period of days equal to the
product of 30 and the greater of:

 

  (i) one (1); and

 

  (ii) the fraction the numerator of which shall be the amount set forth in the
most recent Monthly Report as the Nominal Amount of all Receivables at the
beginning of the period to which such Monthly Report relates, and the
denominator of which shall be the Collections as set forth in such Monthly
Report for the period to which such Monthly Report relates;

“Average Collection Period Concentrated Debtor” means with respect to a
Concentrated Debtor at any time a period of days equal to the product of 30 and
the greater of:

 

  (i) one (1); and

 

  (ii) the fraction the numerator of which shall be the amount set forth in the
most recent Monthly Report as the Nominal Amount of all Receivables due by that
Concentrated Debtor at the beginning of the period to which such Monthly Report
relates, and the denominator of which shall be the Collections received with
respect to the Receivables due by such Concentrated Debtor as set forth in such
Monthly Report for the period to which such Monthly Report relates;

“Banks” has the meaning given to it under the Facilities, as the context
requires;

“Collection Account” has the meaning given to such term in the Servicing
Agreements;

“Collection Payment Date” means, for each calendar month, the earlier of (i) a
Purchase Date, and (ii) the last business day of such calendar month;

“Collection Period” means, in relation to a Collection Payment Date, the
calendar month preceding that in which such Collection Payment Date falls,
provided that the first Collection Period shall commence on the first Purchase
Date;

“Collections” means, with respect to any Purchased Receivable, all amounts
received in respect of such Purchased Receivable including the following:

 

  (i) cash collections, finance, interest, late payment or similar charges;

 

- 6 -



--------------------------------------------------------------------------------

  (ii) payments made on any bill of exchange, promissory note or other
negotiable instrument issued in respect of such Purchased Receivable to any
holder thereof (whether or not issued in contravention of any provisions of this
Agreement);

 

  (iii) all cash proceeds of Related Security with respect to such Purchased
Receivable;

 

  (iv) any Deemed Collections of such Purchased Receivable; and

 

  (v) all recoveries of value added tax from any relevant tax authority relating
to any Defaulted Receivable;

“Concentrated Debtor” means a NIG Concentrated Debtor and a IG Concentrated
Debtor;

“Concentrated Debtor Excess Amount” means, for each Concentrated Debtor at any
time, the amount by which the aggregate Outstanding Nominal Amount of all
Purchased Receivables due by such Concentrated Debtor exceeds the amount
referred to in paragraph (i)(a) of the definition of “Debtor Limit” if such
Concentrated Debtor is an IG Concentrated Debtor or the amount referred to in
paragraph (ii)(a) of the definition of “Debtor Limit” if such Concentrated
Debtor is an NIG Concentrated Debtor;

“Conditions Precedent” means the conditions precedent to the valid delivery of
an Offer set out in the First Schedule;

“Contract of Sale” means each of the agreements between the Sellers and a Debtor
which is subject to the General Terms and Conditions set out in the first
schedule to the Receivables Sale Agreements or as otherwise approved by the
Onward Purchaser, pursuant to which a Debtor shall be obliged to pay for goods
purchased from or services provided by a Seller;

“CP Programme” means the commercial paper programme established by the Issuer
pursuant to the Dealer Agreements;

“Credit and Collection Policies” means the credit and collection policies and
practices from time to time applied by the Sellers and notified in writing to
the Onward Purchaser in relation to Purchased Receivables;

“Dealer Agreements” means the dealer agreements relating to the CP Programme
dated on or after 1 December 1995 between the Issuer and the Dealers (as defined
therein);

“Debtor” means a person set out in the records of the Sellers as being obliged
to make payments for the provision of goods or services evidenced by a Contract
of Sale

 

- 7 -



--------------------------------------------------------------------------------

for which an invoice has been issued (or, if different, the person so obliged)
and includes any person obliged to make payment under or in connection with any
Related Security;

“Debtor Limit” means, at any time:

 

  (vi) in respect of an IG Concentrated Debtor, an amount equal to (a) five per
cent, of the Aggregate Outstanding Nominal Amount, plus (b) the amount of the
then applicable Credit Limit (as defined in the Insurance Policy) for such
Debtor;

 

  (vii) in respect of a NIG Concentrated Debtor, an amount equal to (a) two per
cent, of the Aggregate Outstanding Nominal Amount, plus (b) the amount of the
then applicable Credit Limit (as defined in the Insurance Policy) for such
Debtor;

“Deemed Collection” shall have the meaning ascribed to such term in the
Receivables Sale Agreements and shall include any rights therein of a Seller
that are treated the same as a Deemed Collection;

“Default Ratio Current Month” means, in respect of each Collection Period, the
Outstanding Nominal Amount of the Purchased Receivables which are Defaulted
Receivables on the last business day of such Collection Period, divided by the
Outstanding Nominal Amount of Purchased Receivables (excluding any Written-Off
Receivables) on the last business day of such Collection Period, expressed as a
percentage, provided that if insufficient data is available for the calculation
of the Default Ratio Current Month due to the fact that insufficient time has
elapsed since the first Purchase Date under this Agreement, the calculation of
the Default Ratio Current Month shall be based on Historical Receivables
Information;

“Default Ratio Rolling Average” means at any time the average of the three most
recent Default Ratio Current Month calculations, provided that if insufficient
data is available for the calculation of the Default Ratio Rolling Average due
to the fact that insufficient time has elapsed since the first Purchase Date
under this Agreement, the calculation of the Default Ratio Rolling Average shall
be based on Historical Receivables Information;

“Defaulted Receivable” means any Purchased Receivable (other than a Disputed
Receivable) in respect of which (i) the relevant Servicer has not been paid by
the relevant Debtor (including, without limitation, payments made by third
parties on behalf of the Debtor) by the end of the Collection Period during
which such Purchased Receivable becomes more than 90 days overdue for payment
from its Receivable Due Date, or (ii) the related Debtor is insolvent, or
(iii) a declaration has been made by a Seller or by a Servicer that such
Purchased Receivable is irrecoverable, or (iv) legal proceedings have been
commenced for its recovery, or (v) the relevant Servicer has transferred such
Purchased Receivable to the doubtful

 

- 8 -



--------------------------------------------------------------------------------

receivables account, provided that in respect of any Receivable which is credit
insured (if any) under the Insurance Policy only the uninsured portion of such
Receivables shall be deemed a Defaulted Receivable;

“Deferred Purchase Price” means that portion of the Purchase Price of a tranche
of Receivables being the subject of an Offer which is payable to the Purchaser
on a deferred basis pursuant to the terms of this Agreement;

“Delinquency Ratio Current Month” means, in respect of each Collection Period,
the Outstanding Nominal Amount of the Purchased Receivables which are Delinquent
Receivables on the last business day of such Collection Period, divided by the
Outstanding Nominal Amount of Purchased Receivables (excluding any Written-Off
Receivables) on the last business day of such Collection Period, expressed as a
percentage, provided that if insufficient data is available for the calculation
of the Delinquency Ratio Current Month due to the fact that insufficient time
has elapsed since the first Purchase Date under this Agreement, the calculation
of the Delinquency Ratio Current Month shall be based on Historical Receivables
Information;

“Delinquency Ratio Rolling Average” means at any time the average of the three
most recent Delinquency Ratios Current Month calculations; if insufficient data
is available for the calculation of the Delinquency Ratio Rolling Average due to
the fact that insufficient time has elapsed since the first Purchase Date under
this Agreement, the calculation of the Delinquency Ratio Rolling Average shall
be based on Historical Receivables Information;

“Delinquent Receivable” means any Receivable (other than a Disputed Receivable,
Defaulted Receivable or a Written-Off Receivable) which is more than 60 days
overdue for payment from its Receivable Due Date;

“Dilution” means any discount expense, rebate, refund, billing error expense
(including invoice substitution), credit against Purchased Receivables and other
adjustment or allowance in respect of Purchased Receivables permitted or
incurred by the Seller or the Servicer;

“Dilution Ratio Current Month” means, in respect of each Collection Period, the
following ratio, expressed as a percentage: the Dilutions which have occurred
during each such Collection Period, divided by the Outstanding Nominal Amount of
Purchased Receivables (excluding any Written-Off Receivables) on the last
business day of such Collection Period, expressed as a percentage;

“Dilution Ratio Rolling Average” means at any time the average of the three most
recent Dilution Ratio Current Month calculations, provided that if insufficient
data is available for the calculation of the Dilution Ratio Rolling Average due
to the fact that insufficient time has elapsed since the first Purchase Date
under this Agreement, the calculation of the Dilution Ratio Rolling Average
shall be based on Historical Receivables Information;

 

- 9 -



--------------------------------------------------------------------------------

“Dilution Reserve” means, with respect to the calculation of the Purchase Price
for Receivables, the percentage derived from the following formula:

A × B

where:

A = the highest of the twelve most recent Dilution Ratio Current Month at the
time of the calculation; and

B = 2.25

provided that if insufficient data is available for the calculation of the
Dilution Reserve due to the fact that insufficient time has elapsed since the
first Purchase Date under this Agreement, the calculation of the Dilution
Reserve shall be based on Historical Receivables Information;

“Discount” means, with respect to the calculation of the Purchase Price Advance
an amount equal to the greater of (a) zero and (b) the amount calculated as the
Discount Protection Amount less the amount of any credit balance in the Discount
Reserve Ledger immediately prior to the credit of the Discount resulting from
this calculation;

“Discount Protection Amount” means, with respect to the calculation of a
Purchase Price for certain Receivables, an amount equal to the greater of:

 

  (a) the product of (i) the Loss Reserve Floor plus the Dilution Reserve plus
the Yield Reserve and (ii) the Aggregate Receivables Investment; and

 

  (b) the product of (i) the Loss Reserve plus the Dilution Reserve plus the
Yield Reserve, and (ii) the Aggregate Receivables Investment;

“Discount Reserve Ledger” means a ledger maintained by or on behalf of the
Onward Purchaser in its own books which is credited with

 

  a) the aggregate amount of Discount taken on each Purchase;

 

  b) any interest earned on the Operating Account;

 

  c) any Collection received by the Onward Purchaser in respect of a Purchased
Receivable which is a Defaulted Receivable previously debited to such ledger;
and

is debited with

 

  aa. the Outstanding Nominal Amount of every Purchased Receivables which is a
Defaulted Receivable;

 

  bb. the amount of each instalment of Deferred Purchase Price paid to the
Purchaser;

 

- 10 -



--------------------------------------------------------------------------------

  cc. the payment of interest by the Onward Purchaser under the Funding
Agreement; and

 

  dd. the payment of fees, costs and expenses by the Onward Purchaser;

“Disputed Receivable” means any Receivable in respect of which payment is
disputed (in whole or in part, with or without justification) by the Debtor
owing such Receivable whether by reason of any matter concerning the goods in
respect of which the original invoice was issued or by reason of any other
matter whatsoever or in respect of which a set-off or counterclaim is being
claimed by such Debtor;

“Effective Date” means 28 April 2008.

“Eligible Receivable” means any Receivable satisfying the criteria specified in
the Second Schedule;

“Euro Programme Enhancement Facility Agreement” means the euro programme
enhancement facility agreement dated 21 July 2005 between the Onward Purchaser
and Euro Programme Enhancement Facility Provider, as amended from time to time;

“Euro Programme Enhancement Facility” has the meaning given to such term in the
Euro Programme Enhancement Facility Agreement;

“Euro Programme Enhancement Facility Portion” has the meaning given to such term
in the Euro Programme Enhancement Facility Agreement;

“Euro Programme Enhancement Facility Provider” means ABN AMRO, a public limited
liability company (naamloze vennootschap) incorporated under the laws of The
Netherlands and having its corporate seat (statutaire zetel) in Amsterdam and
its registered office at Gustav Mahlerlaan 10, 1082 PP Amsterdam, The
Netherlands, acting through its office in Amsterdam in its capacity as the euro
programme enhancement facility provider;

“Facilities” means each of the Liquidity Facility Agreement, the Euro Programme
Enhancement Facility Agreement and the Standby Letter of Credit Agreement;

“Funding Agreements” means the loan agreement between the Onward Purchaser and
the Issuer under which the Issuer may agree from time to time to advance moneys
to the Onward Purchaser for the purchase of receivables (or the funding of the
purchase of receivables) and any other agreement whereby the Onward Purchaser
acquires or may acquire funds for the purposes of purchasing Purchased
Receivables hereunder, but shall exclude the Facilities;

“German Receivables” means all Receivables governed by German law;

“Global Fee and Settlement Letter” means the fee letter of even date herewith
from ABN AMRO to the Sellers specifying the fees payable by the Sellers to the
Onward Purchaser;

 

- 11 -



--------------------------------------------------------------------------------

“Guarantee Agreement” means the guarantee agreement dated on or about the date
hereof and made between Wabco Holdings Inc., ABN AMRO and TAPCO;

“Guarantee Event” shall have the meaning ascribed to such term in the Guarantee
Agreement;

“Historical Receivables Information” means historical numerical information
regarding Receivables relating to periods starting or ending prior to the first
Purchase Date under this Agreement, and interpreted in a manner which is
consistent with the manner in which such data is interpreted pursuant to this
Agreement;

“IG Concentrated Debtor” means, at any time, a Debtor which (i) is rated at
least “BBB-” by Standard & Poor’s and at least “Baa3” by Moody’s, and (ii) owes
Purchased Receivables (including for the purposes of this calculation any
Receivables the subject of an Offer) whose aggregate Outstanding Nominal Amount
exceeds 5 per cent. of the Aggregate Outstanding Nominal Amount;

“Invoice Date” in relation to any Receivable means the date of issue of the
related invoice and specified in the Offer relating to such Receivable;

“Insurance Cover Amount” means, at any time, the “Insurer’s Maximum Liability”
as defined under the Insurance Policy or, if such term is not defined, the
maximum amount which the Insurer shall be required to pay in respect of all
contracts taken together under the Insurance Policy;

“Insurance Event” means an “Insurance Servicer Termination Event” as defined in
the Insurance Servicing Agreement;

“Insurance Policy” shall have the meaning ascribed to such term in the Insurance
Servicing Agreement;

“Insurance Report” shall have the meaning ascribed to such term in the Insurance
Servicing Agreement;

“Insurance Servicing Agreement” means the insurance servicing agreement dated on
or about the date hereof and made between the Sellers, the Servicers, Wabco
Europe SPRL, Wabco Funding SPRL, TAPCO and others;

“Issuer” means Tulip Europe Funding Corporation Limited, a limited liability
company incorporated in Jersey and having its registered office at 26 New
Street, St Helier, Jersey, Channel Islands;

“Liquidity Facility Agreement” means the liquidity facility agreement dated on
or about the date hereof between the Onward Purchaser, ABN AMRO and the Banks
(as defined therein) and any extension or renewal thereof;

“Loan Agreement” means the loan agreement to be entered into between Wabco
Financial Services SPRL and the Purchaser substantially in the form of the
agreement initialled by Wabco Financial Services SPRL and the Purchaser on the
date of this Agreement;

 

- 12 -



--------------------------------------------------------------------------------

“Loans” means all outstanding loans or part thereof made to the Onward Purchaser
pursuant to the Funding Agreement for the purpose of financing or refinancing
any purchase hereunder;

“Loss Ratio Current Month” means, in respect of each Collection Period, the
Outstanding Nominal Amount of those Purchased Receivables which have become
Defaulted Receivables during such Collection Period, divided by the Nominal
Amount of all Purchased Receivables which have been sold hereunder during the
fourth Collection Period preceding such Collection Period, expressed as a
percentage;

“Loss Ratio Rolling Average” means, at any time, the average of the three most
recent Loss Ratio Current Month calculations, provided that if insufficient data
is available for the calculation of the Loss Ratio Rolling Average due to the
fact that insufficient time has elapsed since the first Purchase Date under this
Agreement, the calculation of the Loss Ratio Rolling Average shall be based on
Historical Receivables Information;

“Loss Reserve” means a percentage determined in accordance with the following
formula:

LR × LHR × LSF, where:

LR = the highest Loss Ratio Rolling Average over the most recent 12 months,
provided that if insufficient data is available for the calculation of the Loss
Ratio Rolling Average due to the fact that insufficient time has elapsed since
the first Purchase Date under this Agreement, the calculation of the Loss Ratio
Rolling Average shall be based on Historical Receivables Information;

LHR = at any time, the Nominal Amount of all Purchased Receivables which have
been purchased under this Agreement during the four preceding Collection
Periods, divided by the Outstanding Nominal Amount of Purchased Receivables
which are Eligible Receivables (excluding any Written-Off Receivables) on the
last business day of the immediately preceding Collection Period, expressed as a
percentage; and

LSF = stress factor set at 2.25;

“Loss Reserve Floor” means 10%;

“Matured Value” means, in respect of any Loan on any day, the sum of (a) the
principal amount thereof, (b) all unpaid interest which has accrued or will
accrue (whether or not then due) under such Advance up until a date which is 365
days following such day; and (c) all unpaid fees and other amounts which are
then known and scheduled to become due (whether or not then due) on, or in
connection with such

 

- 13 -



--------------------------------------------------------------------------------

Loan, in each case payable to, or for the benefit of the Issuer; for the
purposes of calculating whether the Aggregate Receivables Investment denominated
in euro or Sterling exceeds the Matured Value of the Loans, the Outstanding
Nominal Amount of each Receivable shall be converted into US dollars using the
Rate of Exchange;

“Monthly Report” means the monthly report delivered by each Servicer pursuant to
Clause 6.2 of each Servicing Agreement in the form set out in the Fifth Schedule
or as otherwise agreed from time to time between the Servicers and the Onward
Purchaser;

“Moody’s” means Moody’s Investors Service, Inc.;

“Multilateral Set-Off Agreement” means the multilateral set-off agreement dated
on or about the date hereof between the Purchaser, the Onward Purchaser, the
Sellers, the Servicers, and ABN AMRO;

“NIG Concentrated Debtor” means, at any time, a Debtor which (i) is rated less
than “BBB-” by Standard & Poor’s or “Baa3” by Moody’s, or a Debtor which does
not have a rating, and (ii) owes Purchased Receivables (including for the
purposes of this calculation any Receivables the subject of an Offer) whose
aggregate Outstanding Nominal Amount exceeds 2 per cent. of the Aggregate
Outstanding Nominal Amount;

“Nominal Amount” means, with respect to any Receivable, the principal amount of
such Receivable as reflected in the books of the Sellers;

“Note” means a commercial paper note issued by the Issuer for the purpose of
funding the Onward Purchaser under the Funding Agreement and purchased by a
Dealer pursuant to the Dealer Agreements and includes the commercial paper notes
represented by a Note in global form;

“Offer” means a written offer in substantially the form set out in Part 1 of the
Third Schedule;

“Offer Date” means any date on which the Purchaser makes an Offer to the Onward
Purchaser;

“Operating Account” means the following interest bearing accounts (one for each
currency) operated by ABN AMRO as Accounts Administrator in the name of the
Onward Purchaser at the Account Bank utilised for the time being for the
purposes of the Servicing Agreements and the Accounts Administration Agreement
or such other account or accounts as may for the time being be in addition
thereto or substituted therefor in accordance with the provisions of the
Accounts Administration Agreement:

USD account number 61 76 98 767;

EURO account number 49 85 99 922;

GBP account number 49 85 69 446;

 

- 14 -



--------------------------------------------------------------------------------

“Outstanding Nominal Amount” means, with respect to any Purchased Receivable, at
any time the Nominal Amount of such Purchased Receivable as determined by the
most recent Monthly Report less the amount of Collections received by the Onward
Purchaser and applied to the Nominal Amount of such Purchased Receivable
provided that, for the purpose of calculating the Outstanding Nominal Amount,
Collections shall not be treated as received by the Onward Purchaser until
credited to the Operating Account or applied to amounts due by the Onward
Purchaser pursuant to Clause 9 of this Agreement, and provided further that such
Outstanding Nominal Amount shall be restored in the amount and to the extent of
any Collections so received and applied if at any time the distribution of such
Collections is rescinded or must otherwise be returned for any reason;

“Programme Limit” means EUR 150,000,000 or any other amount as provided for in
the Global Fee and Settlement Letter;

“Purchase” means an acquisition of a Receivable and the Related Security
hereunder pursuant to an Offer;

“Purchase Date” means, with respect to any Purchase, the date upon which such
Purchase is completed;

“Purchase Price” shall have the meaning given thereto in Clause 4.1;

“Purchase Price Advance” means that portion of the Purchase Price of a tranche
of Receivables the subject of an Offer, equal to the aggregate of the Nominal
Amount of each Receivable less the Discount calculated with respect to the
proposed Purchase, and payable on a Purchase Date;

“Purchased Receivables” means any Receivables assigned, sold or transferred or
purported to be assigned, sold or transferred to the Onward Purchaser pursuant
hereto;

“Rate of Exchange” means, with respect to the conversion of any currency in
another currency, the then applicable spot rate of exchange as determined by ABN
AMRO and notified to the Onward Purchaser;

“Receivable” means any and all present and future indebtedness (inclusive of
VAT) coming or having come into existence prior to the termination hereof and
owed or purported to be owed to a Seller by a Debtor, and unless otherwise
specified herein, shall be inclusive of any Related Security and any Purchased
Receivable;

“Receivable Due Date” in relation to any Receivable means the original date on
which such Receivable is due and payable (as stated in the Offer for such
Receivable);

“Receivables Sale Agreements” means each of the following agreements:

 

  (i) the Receivables Sale Agreement dated on or about the date hereof and made
between the Purchaser and WABCO Fahrzeugsysteme GmbH;

 

- 15 -



--------------------------------------------------------------------------------

  (ii) the Receivables Securitisation Deed dated on or about the date hereof and
made between the Purchaser and WABCO Automotive U.K. Limited;

 

  (iii) the Receivables Sale Agreement dated on or about the date hereof and
made between ABN AMRO and Wabco France S.A.S.;

 

  (iv) the Onward Sale Agreement dated on or about the date hereof and made
between ABN AMRO and Wabco Funding SPRL;

 

  (v) any other Receivables Sale Agreement or Receivables Securitisation Deed to
be entered into by the Purchaser and a Seller from time to time, with the prior
written consent of the Onward Purchaser;

 

  (vi) any other Onward Sale Agreement to be entered into by the Purchaser and
ABN AMRO from time to time, with the prior written consent of the Onward
Purchaser;

“Records” means, in respect of any Receivable, all Contract of Sales,
correspondence, notes of dealings and other documents, books, books of account,
registers, records and other information (including, without limitation,
computer programmes, tapes, discs, punch cards, data processing software and
related property and rights) maintained (and recreated in the event of
destruction of the originals thereof) with respect to such Receivable and the
related Debtor;

“Related Security” means with respect to any Receivable:

 

  (i) all Adverse Claims of the Seller on any property from time to time, if
any, purporting to secure payment of such Receivable, whether pursuant to the
Contract of Sale related to such Receivable or otherwise, together with all
financing statements signed by a Debtor describing any collateral security
securing such Receivables;

 

  (ii) all guarantees, insurance for that Receivable (if any) under the
Insurance Policy or otherwise, and other agreements or arrangements of whatever
character from time to time supporting or securing payment of such Receivable
whether pursuant to the Contract of Sale related to such Receivable or
otherwise, including any credit insurance, if any;

 

  (iii) all Records related to such Receivable; and

 

  (iv) all proceeds at any time howsoever arising out of the resale, redemption
or other disposal of (net of collection costs), or dealing with, or judgments
relating to, any of the foregoing, any debts represented thereby, and all rights
of action against any person in connection therewith;

 

- 16 -



--------------------------------------------------------------------------------

“Securitisation Agreements” means:

 

  (i) this Agreement;

 

  (ii) the Loan Agreement;

 

  (iii) the Receivables Sale Agreements;

 

  (iv) the Insurance Servicing Agreement;

 

  (v) the Servicing Agreements;

 

  (vi) the Guarantee Agreement;

 

  (vii) the Liquidity Facility Agreement;

 

  (viii) the Accounts Administration Agreement;

 

  (ix) the Global Fee and Settlement Letter;

 

  (x) the Transaction Management and Administrative Services Agreement;

 

  (xi) a Sub-Participation Agreement dated on or about the date hereof and made
between ABN AMRO and Coōperatieve Centrale Raiffeisen-Boerenleenbank B.A;

 

  (xii) the Multilateral Set-Off Agreement; and

 

  (xiii) any other agreement or document designated as a “Securitisation
Agreement” by the parties to this Agreement;

“Sellers” means the companies listed in the Sixth Schedule to this Agreement, as
such list may be amended from time to time with the consent of the Purchaser and
the Onward Purchaser;

“Servicers” means the companies listed in the Sixth Schedule to this Agreement,
as such list may be amended from time to time with the consent of the Purchaser
and the Onward Purchaser;

“Services” means the services to be provided by each of the Servicers under the
Servicing Agreements;

“Servicing Agreements” means each of the following agreements:

 

  (i) the Servicing Agreements dated on or about the date hereof and made
between TAPCO and each of WABCO Fahrzeugsysteme GmbH, Wabco Automotive U.K.
Limited and Wabco France S.A.S. respectively;

 

- 17 -



--------------------------------------------------------------------------------

  (ii) any other Servicing Agreement to be entered into by TAPCO and a Seller
from time to time;

“Standard & Poor’s” means Standard & Poor’s, a division of The McGraw-Hill
Companies;

“Standby Letter of Credit Agreement” means the standby letter of credit
agreement originally dated 1 December 1995 between ABN AMRO as L/C Bank and the
Onward Purchaser, and any renewal or extension thereof;

“Subsidiary” means, with respect to any person (herein referred to as the
“parent”), any person of which securities or other ownership interests
representing more than 50% of the equity or more than 50% of the ordinary voting
power or, in the case of a partnership, more than 50% of the general partnership
interests are, at the time any determination is being made, owned, controlled or
held by the parent or one or more subsidiaries of the parent or by the parent
and one or more subsidiaries of the parent;

“Termination Date” means the date upon which a Termination Event occurs or, if
such date is not a business day, the next following business day;

“Termination Event” means any of the events specified in the Fourth Schedule;

“Transaction Management and Administrative Services Agreement” means the
transaction management and administrative services agreement dated on or about
the date hereof between ABN AMRO, the Purchaser and Wabco Europe SPRL;

“Yield Reserve” means a percentage determined in accordance with the following
formula:

YSF × DSO / 360 × (CP Rate + Margin + 1 %)

YSF = stress factor = 1.5

DSO = means the average of the Average Collection Periods as reported in the
Monthly Reports over the previous twelve months;

CP Rate = the interest rate provided by TAPCO as its reasonable estimate of the
average rate at which it could obtain money under the Funding Agreements to fund
Purchased Receivables for a time period approximately equal to the Relevant
Period (as defined below); plus an amount provided by TAPCO for fees, costs and
expenses including, without limitation, any fees, costs and expenses incurred or
to be incurred in connection with any hedging transaction entered into or to be
entered into in relation to such Receivables;

Margin = 0.425% or such other percentage representing the then current interest
rate payable with respect to any amount drawn under Liquidity Facility
Agreement;

 

- 18 -



--------------------------------------------------------------------------------

“Written-Off Receivables” means any Receivable which has been written off as
irrecoverable for accounting purposes by the Purchaser in accordance with the
Purchaser’s general accounting practices.

 

1.2 Any reference in this Agreement to:

“administration”, “bankruptcy”, “dissolution”, “liquidation”, “receivership” or
“winding-up” of any person shall be construed so as to include any equivalent or
analogous proceedings under the laws of the jurisdiction in which such person is
incorporated (or, if not a company or corporation, domiciled) or any
jurisdiction in which such person has its principal place of business;

an “affiliate” of any company shall be construed as a reference to any company
which is a Subsidiary of such former company, of which such former company is a
Subsidiary, or which is a Subsidiary of a holding company of which such former
company is also a Subsidiary;

“Bank” or the “L/C Bank” shall be construed so as to include its respective
successors and assigns in accordance with their respective interests;

“business day” means any day (other than a Saturday or a Sunday) on which banks
are open for business in London, Amsterdam, Brussels and New York and, if such
reference relates to the date for the payment or purchase of any sum denominated
in any other currency, the principal financial centre of the country of such
currency;

“Clause”, “Part”, “Recital” or “Schedule” is, subject to any contrary
indication, a reference to a clause or part hereof or a recital or schedule
hereto;

“encumbrance” shall be construed as a reference to a mortgage, charge, pledge,
lien or other encumbrance securing any obligation of any person or any other
type of preferential arrangement (including, without limitation, title transfer
and retention arrangements) having a similar effect and for the avoidance of
doubt shall not include (i) a right of counterclaim or (ii) a right of set-off
arising by contract or operation of law not constituting a mortgage or charge
under applicable law;

“holding company” of a company shall be construed as a reference to any company
of which the first-mentioned company is a Subsidiary;

“person” shall be construed as a reference to any person, firm, company,
corporation, government, state or agency of a state or any association “or
partnership (whether or not having separate legal personality) of two or more of
the foregoing;

“stamp duty” shall be construed as a reference to any stamp, registration or
other transaction or documentary tax or duties (including, without limitation,
any penalty or interest payable in connection with any failure to pay or any
delay in paying out any of the same);

 

- 19 -



--------------------------------------------------------------------------------

“tax” shall be construed so as to include any tax, levy, impost, duty or other
charge of a similar nature (including, without limitation, any penalty or
interest payable in connection with any failure to pay or any delay in paying
any of the same) arising under applicable law;

“value added tax” shall be construed so as to include any value added tax under
any jurisdiction.

 

1.3 The headings in this Agreement shall not affect its interpretation.

 

1.4 Words denoting the singular number only shall include the plural number also
and vice versa; and words denoting persons only shall include firms and
corporations and vice versa.

 

1.5 References in this Agreement to any statutory provision shall be deemed also
to refer to any statutory or other modification, re-enactment or replacement
thereof or any statutory instrument, order or regulation made thereunder or
under any such re- enactment.

 

1.6 The Schedules shall form part of this Agreement.

 

1.7 Terms defined in the Servicing Agreements, Standby Letter of Credit
Agreement, Liquidity Facility Agreement and Accounts Administration Agreement
shall, unless otherwise defined herein or the context otherwise requires, bear
the same meaning herein.

 

1.8 Save where the contrary is indicated in this Agreement, any reference in
this Agreement to a time of day shall be construed as a reference to time in
Amsterdam.

 

- 20 -



--------------------------------------------------------------------------------

PART 2

Sales and Assignment of Receivables

 

2. OFFER FOR RECEIVABLES

 

2.1 At any time after (i) the Effective Date has occurred, and (ii) the
Conditions Precedent have been fulfilled to the satisfaction of, or waived by,
the Onward Purchaser, ABN AMRO and Coöperatieve Centrale
Raiffeisen-Boerenleenbank B.A., but in any event before the Termination Date,
the Purchaser will offer to sell and to assign without recourse to the Onward
Purchaser all of the Receivables and their Related Security it has purchased
from the Sellers pursuant to the Receivables Sale Agreements on any business day
by delivering to the Onward Purchaser an Offer meeting the requirements set
forth below, provided that, regardless of any contrary Clause in this Agreement,
German Receivables and Related Security governed by German law shall not be
assigned or transferred hereunder but under a separate agreement governed by
German law dated 28 April 2008 and entered into between the parties hereto (the
“German Assignment Agreement”).

 

2.2 Each Offer delivered pursuant to Clause 2.1 shall:

 

  (a) specify the aggregate Nominal Amount of such Receivables, and the Purchase
Price Advance and Discount in relation to such Offer;

 

  (b) identify in relation to each such Receivable:

 

  (i) the name and account number of the Debtor owing such Receivable and its
address;

 

  (ii) the Invoice Date and invoice number;

 

  (iii) the Receivable Due Date;

 

  (iv) the Nominal Amount of each such Receivable; and

 

  (v) all Related Security (to the extent applicable and practicable);

 

  (c) specify the proposed Purchase Date for such Receivables, which shall be a
business day falling not less than three and not more than ten business days
after the date of the Onward Purchaser’s receipt of the Offer;

 

  (d) specify the bank and account into which the Purchase Price Advance is to
be paid;

 

  (e) be accompanied by an Insurance Report prepared by the Insurance Servicer
in accordance with the provisions of the Insurance Servicing Agreement.

 

- 21 -



--------------------------------------------------------------------------------

2.3 For the avoidance of doubt the parties confirm that any Offer meeting the
requirements specified in Clause 2.2 of the Receivables Sale Agreements shall
also satisfy the conditions of Clauses 2.1 and 2.2(b) and 2.2(c) of this
Agreement.

 

2.4 Delivery of an Offer pursuant to Clause 2.1 shall constitute (i) an
irrevocable offer by the Purchaser binding upon it to sell and to assign to the
Onward Purchaser each of the Receivables designated in such Offer and the
Related Security and (ii) a representation and warranty by the Purchaser that in
relation to such Offer each of the statements set out in Clause 11
(Representations and Warranties) is true on and as of the date of the Offer,
provided always that the Onward Purchaser may at any time require and the
Purchaser shall thereupon provide all information necessary to satisfy the
Onward Purchaser that such representations and warranties are materially true in
respect of each Receivable specified in the related Offer.

 

2.5 The Onward Purchaser shall, at the Purchaser’s request, notify the Purchaser
on each Offer Date and/or Purchase Date (a) for the purposes of calculating the
Discount Protection Amount of (i) the Aggregate Receivables Investment, (ii) the
interest rate, (iii) the amount for fees, costs and expenses referred to in item
(iv) of the definition of Discount Protection Amount and (v) the then applicable
percentage referred to in item (vi) of the definition of Discount Protection
Amount, and (b) of the amount of any credit balance in the Discount Reserve
Ledger.

 

3. ACCEPTANCE, PURCHASE AND ASSIGNMENT

 

3.1 Upon delivery of an Offer in accordance with Clause 2.1, the Onward
Purchaser shall accept such Offer in respect of all Receivables the subject of
such Offer if:

 

  (a) no Termination Event shall have occurred and be continuing as at the
proposed Purchase Date;

 

  (b) the Conditions Precedent have been fulfilled to the satisfaction of the
Onward Purchaser or waived by it;

 

  (c) the Offer meets the requirements of Clause 2.2;

 

  (d) the representations and warranties set out in Clause 11 are true and
accurate in each and every respect;

 

  (e) the Purchase Price Advance has been correctly calculated;

 

  (f) on the proposed Purchase Date, assuming the Offer is accepted, the
Aggregate Receivables Investment would be equal to or higher than the sum of
(i) the aggregate of the Matured Value of the Loans outstanding from the Issuer
to Onwards Purchaser, (ii) all outstanding Advances and (iii) the Discount
Protection Amount on such Purchase Date; for the purposes of calculating whether
the Aggregate Receivables Investment denominated in euro or Sterling exceeds the
Matured Value of the Loans, as the case may be, the outstanding Nominal Amount
of each Receivable shall be converted into US dollars using the Rate of
Exchange;

 

- 22 -



--------------------------------------------------------------------------------

  (g) on the proposed Purchase Date, assuming the Offer is accepted, the sum of
(i) the aggregate of the Matured Value of the Loans outstanding from the Issuer
to Onwards Purchaser and (ii) all outstanding Advances (where applicable, such
amounts to be converted to euro at the Rate of Exchange) will not exceed the
Programme Limit;

 

  (h) on the proposed Purchase Date, assuming the Offer is accepted, the
aggregate Concentrated Debtor Excess Amount for all Concentrated Debtors does
not exceed the Available Insurance Limit;

 

  (i) the Liquidity Facility Termination Date referred to in the Liquidity
Facility Agreement (as in force from time to time) shall not have arrived
subject to an extension of such Liquidity Termination Date;

 

  (j) no amount shall have been drawn under the Liquidity Facility Agreement
which, in whole or in part, shall have been rolled over pursuant to the terms of
the Liquidity Facility Agreement for such period as defined therein, which
together form a consecutive period of 90 days or more from the date of drawdown;
and

 

  (k) no more than two drawings or advances have been made under the Liquidity
Facility Agreement,

by returning the Offer duly countersigned for acceptance by the Onward Purchaser
to the Purchaser as soon as practical after receipt of such Offer.
Simultaneously (or any other time as may be specified from time to time by the
Onward Purchaser in view of the then prevailing systems and practices for the
settlement of payments) the Onward Purchaser shall credit the account specified
in the Offer in immediately available funds on the relevant Purchase Date, with
a sum equal to the Purchase Price Advance. Upon acceptance of an Offer in
accordance with this Clause such Receivables and Related Security shall be sold
and assigned to the Onward Purchaser and title thereto shall pass from the
Purchaser to the Onward Purchaser, provided that, regardless of any contrary
Clause in this Agreement, German Receivables and Related Security governed by
German law shall not be assigned or transferred hereunder but under the German
Assignment Agreement. For the avoidance of doubt, all Receivables (other than
German Receivables) subject of an Offer which has been accepted shall be
transferred to the Onward Purchaser regardless of such Receivables being
eligible for purchase. Upon receipt of the Purchase Price Advance, the Purchaser
shall provide a receipt to the Onward Purchaser substantially in the form set
out in Part 2 of the Third Schedule.

Provided always that, if any of the conditions referred to above (save for those
conditions which refer to the valid title of the Purchaser and the
transferability of the

 

- 23 -



--------------------------------------------------------------------------------

relevant Receivable) are not met to any extent, then (whether or not the Onward
Purchaser is aware of the breach of such conditions) this shall affect neither
the validity of the Onward Purchaser’s title to the relevant Receivables nor any
remedy the Onward Purchaser may have for such breach whether under this
Agreement or at law.

 

3.2 The Purchaser shall indemnify the Onward Purchaser against any loss or
expense incurred by the Onward Purchaser as a result of any purported revocation
of an Offer or any failure by the Purchaser to complete the sale, purchase and
assignment of the Receivables specified in an Offer other than any loss or
expense resulting from negligence or fraud on the part of the Onward Purchaser
in connection therewith, and in no event shall the Purchaser be liable for any
special, punitive or consequential damages asserted by the Onward Purchaser.

 

3.3 If any Receivable or the Related Security is not transferred for any reason
following acceptance of an Offer in accordance with the terms of the Agreement,
other than the Onward Purchaser’s own negligence or default, the Purchaser shall
be obliged to take all actions necessary for the transfer of such Receivable or
Related Security to the Onward Purchaser without undue delay and at its own
expense. The Purchaser shall indemnify the Onward Purchaser against any loss or
expense reasonably incurred by the Onward Purchaser as a result of the failure
to transfer the same, other than any loss or expense resulting from the
negligence or default on the part of the Onward Purchaser in effecting such
transfer.

 

3.4 If, at any time on or before the close of business on any business day, the
Aggregate Receivables Investment hereunder is less than the aggregate of the
Matured Value of the Loans outstanding from the Issuer to the Onward Purchaser
and all outstanding Advances and the Discount Protection Amount (where
applicable converted to US dollars at the Rate of Exchange), the Purchaser shall
sell to the Onward Purchaser an additional amount of Eligible Receivables at
such Purchase Price as is necessary to reduce such deficiency to zero.

 

3.5 Without limiting the obligation of the Purchaser under Clause 3.4, if the
Purchaser is in breach of its obligations under Clause 3.4 the only remedy
available to the Onward Purchaser shall be to declare the occurrence of a
Termination Event and the Onward Purchaser shall have no right to any monetary
compensation or to seek to compel the Purchaser to effect any such additional
sales.

 

3.6 If for any reason (including by reason of the provisions of any foreign law)
title to the Purchased Receivables is not vested with the Onward Purchaser, the
parties agree that they will continue to make all payments due under or foreseen
by this Agreement in such a manner as if title to the Purchased Receivables was
vested with the Onward Purchaser.

 

3.7

For the avoidance of doubt, the parties confirm their intention that this
Agreement shall constitute a true sale of the Purchased Receivables, and not a
security

 

- 24 -



--------------------------------------------------------------------------------

 

arrangement for any obligations of the Purchaser. The Onward Purchaser shall
have full title and interest in and to the Purchased Receivables, shall be free
to further dispose of such Purchased Receivables, and subject to the payment to
the Purchaser of the purchase price thereof in accordance with Clause 4 shall be
fully entitled to receive and retain for its own account any Collections in
respect of such Purchased Receivables. Should any court, however, rule that this
Agreement constitutes a security arrangement rather than a true sale, then this
Agreement shall be interpreted so as to mean that the Purchaser has pledged the
Purchased Receivables to the Onward Purchaser as security for all obligations of
the Purchaser under this Agreement and of the Servicers under the Servicing
Agreements, and all provisions hereof and thereof shall be construed mutatis
mutandis.

 

4. CALCULATION OF PURCHASE PRICE AND PROVISIONS RELATING TO DEFERRED PURCHASE
PRICE

 

4.1 The Purchase Price of any Receivables falling to be sold and assigned to the
Onward Purchaser on a Purchase Date shall comprise of (i) the Purchase Price
Advance relating thereto paid in accordance with Clause 3.1 hereof and save as
otherwise provided herein, calculated by the Purchaser (with calculations in
reasonable detail) as of the date of the related Offer in the manner set out in
this Agreement and (ii) the Deferred Purchase Price as provided in Clause 4.2,
calculated and payable in the manner described in Clauses 4.3 and 4.4.

 

4.2 Upon acceptance of any Offer pursuant to Clauses 3.1 and 3.2, the Deferred
Purchase Price relating to the Receivables which were subject to such Offer
shall constitute a deferred purchase price credit granted to the Onward
Purchaser by the Purchaser and shall, subject to the adjustments specified
herein, be payable to the Purchaser in accordance with the terms hereof.

 

4.3 On any Collection Payment Date prior to the Termination Date, the Onward
Purchaser shall calculate the amount standing to the credit of the Discount
Reserve Ledger and the Discount Protection Amount (including for the purposes of
this calculation the effect of any sale of Receivables occurring on such date
and if there is no such sale, calculating a notional Discount Protection Amount
based on the existing Purchased Receivables). If the amount standing to the
credit of the Discount Reserve Ledger exceeds the Discount Protection Amount
then, if the Termination Date has not then occurred, the Onward Purchaser shall
pay to the Purchaser by way of an instalment of the Deferred Purchase Price an
amount equal to such excess on such Collection Payment Date (but only if and to
the extent that there are funds credited to the Operating Account which the
Accounts Administrator is entitled to apply in the order of priorities in Clause
8.4 of the Accounts Administration Agreement).

 

4.4

Once the outstanding amount of all Notes and Advances shall have been reduced to
zero the Onward Purchaser shall pay to the Purchaser by way of further
instalments of the Deferred Purchase Price, upon each following Collection
Payment Date, an amount equal to the Collection made during the preceding
Collection Period in respect

 

- 25 -



--------------------------------------------------------------------------------

 

of the Purchased Receivables less any amount which falls to be paid on such date
out of the Collections in accordance with Clause 8.4 of the Accounts
Administration Agreement. For the avoidance of doubt, the Purchased Receivables
remain at all times the property of, and vested in, the Onward Purchaser.

 

4.5 No interest or other charges shall accrue or be payable by the Onward
Purchaser in respect of any outstanding amount of any Deferred Purchase Price.

 

4.6 For the avoidance of doubt, upon the occurrence of the Termination Date no
further sales of Receivables may take place, but the rights and obligations of
the parties hereunder shall not otherwise be affected.

 

5. NOTICE TO DEBTORS

 

5.1 The Onward Purchaser acknowledges and agrees that unless and until (i) a
Termination Event has occurred, or (ii) the Onward Purchaser reasonably
considers it necessary to protect its interest in the payments due in respect of
the Purchased Receivables and serves notice on the Purchaser to such effect
(setting out its reasons therefor), it shall not give a notice to any Debtor of
the assignment to the Onward Purchaser of the Purchased Receivables; and the
Purchaser acknowledges that upon the occurrence of (i) or (ii) it may be
required by the Onward Purchaser (without prejudice to the right of the Onward
Purchaser in respect of the same) to give notice at its own costs to any Debtor
of such assignment in which case the Purchaser shall promptly notify the
relevant Debtors of the Onward Purchaser’s interest in the Purchased
Receivables. Any such notice shall specify the bank account into which all
future payments in respect of Purchased Receivables shall be made.

 

5.2 If for any reason the Purchaser gives notice to a Debtor of the transfer
made under any Receivables Sale Agreement, but no notice is given to such Debtor
of the transfer under this Agreement then the Purchaser undertakes to transfer
to the Operating Account any Collections received by it in relation to the
Receivables due by such Debtor forthwith upon receipt of such Collections.

 

6. FURTHER ASSURANCE

The Purchaser agrees that from time to time, at its own expense, it will
promptly execute and deliver all instruments and documents and take all action
that the Onward Purchaser may reasonably request in order to perfect or protect
the assignment of the Purchased Receivables or to enable the Onward Purchaser to
exercise or enforce any of its rights under this Agreement.

 

- 26 -



--------------------------------------------------------------------------------

PART 3

Indemnity and Payments

 

7. INDEMNITY

 

7.1 Without limiting any other rights which the Onward Purchaser may have
hereunder or under any applicable law, but without duplication the Purchaser
hereby agrees, to the extent the corresponding amount is received by the
Purchaser under the Receivables Sale Agreements, to immediately indemnify the
Onward Purchaser and its respective officers, directors and agents or any
assignee, from and against any and all damages, losses, claims, liabilities,
reasonably incurred costs and expenses (excluding, for the avoidance of doubt,
any tax on income or profits), including, without limitation, reasonably
incurred attorneys’ fees (if any), and disbursements including any irrecoverable
value added tax thereon (all of the foregoing being collectively referred to as
“Indemnified Amounts”) awarded against or incurred by any of them relating to or
resulting from:

 

7.1.1 reliance on any representation or warranty made by the Purchaser (or any
officers of the Purchaser), under or in connection with this Agreement, any
Monthly Report or any other information or report delivered by the Purchaser
which shall have been materially false, incorrect or omitting of any material
fact at the time made or deemed made;

 

7.1.2 the failure by the Purchaser (or any officer of the Purchaser) to comply
with any applicable law, rule or regulation with respect to any Purchased
Receivable, Related Security or the related Contract of Sale, or the
non-conformity of any Purchased Receivable, Related Security or the related
Contract of Sale with any such applicable law, rule or regulation;

 

7.1.3 any dispute, claim, offset or defence of the Debtor (other than the
effects of the bankruptcy of the Debtor) to the payment of a Purchased
Receivable, including, without limitation, a defence based on such Receivable or
the related Contract of Sale or the Related Security not being a legal, valid
and binding obligation of such Debtor enforceable against it in accordance with
its terms, or any claim resulting from the Receivables being governed by the
general business terms of the Debtor, or any other claim resulting from the sale
of goods related to such Receivable or the failure to perform any obligations
related to such goods or the failure to perform any obligations related to any
applicable laws, rules or regulations in respect thereof; .

 

7.1.4 any material product liability claims or material personal injury or
property damage suit or other similar or related claims or action of whatever
sort arising out of or in connection with the goods which are the subject of any
Purchased Receivable;

 

7.1.5 any disclosure of false, misleading or incomplete information regarding
the Debtors by the Purchaser to the Onward Purchaser or the supply of any
Contracts of Sale, Records and all other related documents to the Onward
Purchaser;

 

- 27 -



--------------------------------------------------------------------------------

7.1.6 any claim arising from collection activities conducted by the Purchaser
(if any) including, without limitation, any failure by the Purchaser, whether as
Purchaser or in its capacity as Servicer, to transfer any Collection to the
Operating Account; and

 

7.1.7 any related indemnities given by the Onward Purchaser in each of the
Facilities, to the extent that the same relate to the Purchased Receivables or
the transactions contemplated in this Agreement,

excluding, however, (i) Indemnified Amounts to the extent resulting from the
negligence or wilful misconduct, fraud, illegal act, breach of contract or
fiduciary duty on the part of the Onward Purchaser or its agents,
(ii) Indemnified Amounts arising out of the failure of any Debtor to pay amounts
lawfully owed in respect of a Purchased Receivable, or (iii) Indemnified Amounts
resulting from the recharacterisation of the purchase of the Purchased
Receivables as another type of transaction or the absence of a true sale of the
Purchased Receivables.

 

7.2 Promptly after receipt by the Onward Purchaser of notice of any claim or the
commencement of any action or proceedings with respect to which an Indemnified
Amount may become payable, the Onward Purchaser will notify the Purchaser in
writing of such a claim or of the commencement of such action and the Purchaser
shall be entitled and obliged at its own expense to assume the defence of such
action or proceeding in the name of the Onward Purchaser and the Purchaser shall
be entitled and obliged (at its own expense) to take, in the name of the Onward
Purchaser, such action as the Purchaser shall see fit to defend or avoid
liability for any such Indemnified Amount or to recover the same from any third
parry.

 

7.3 The Onward Purchaser hereby agrees to notify the Purchaser if it becomes
aware of any circumstances which could reasonably be expected to lead to a claim
on the part of the Onward Purchaser under Clause 7.1.

 

7.4 If at any time the Purchaser is obliged under the provisions of this
Agreement to indemnify or reimburse the Onward Purchaser in respect of any sum
under the Liquidity Facility Agreement or Standby Letter of Credit Agreement, or
the Euro Programme Enhancement Facility Agreement, the Purchaser agrees that
losses or expenses incurred by any Bank, the Euro Programme Enhancement Facility
Provider or the Agent referred to in the Liquidity Facility Agreement or the L/C
Bank, as applicable, shall be deemed to be the losses or expenses of the Onward
Purchaser for this purpose.

 

8. PAYMENTS

 

8.1 On each date upon which this Agreement requires an amount to be paid by
either party hereunder, such party shall save as expressly provided herein make
the same available to the payee by payment in the relevant currency and in
immediately available, freely transferable, cleared funds to either (i) such
account and bank as the relevant payee shall have specified for this purpose
(where such payee is the Purchaser) or (ii) the Operating Account (where such
payee is the Onward Purchaser).

 

- 28 -



--------------------------------------------------------------------------------

8.2 All payments made by the Purchaser hereunder shall be made free and clear of
and without any deduction for or on account of any set-off or counterclaim.

 

9. NETTING-OFF OF PAYMENTS

The Onward Purchaser may, but need not, apply any sum at any time due from it
hereunder to the Purchaser or to any Servicer in or towards satisfaction of any
amount then due from the Purchaser or any Servicer and, for this purpose, the
Onward Purchaser may apply the sum so due from it in or towards the purchase of
such amounts of such other currencies as may be required to effect such
application.

 

10. APPOINTMENT OF THE SERVICERS

The servicing, administering and collection of the Purchased Receivables shall
be conducted by the Servicers, pursuant to the Servicing Agreements.

The validity or the invalidity of the Servicing Agreements shall have no effect
on this Agreement which is entered into independently.

 

- 29 -



--------------------------------------------------------------------------------

PART 4

Representations, Warranties and Covenants

 

11. REPRESENTATIONS AND WARRANTIES

 

11.1 The Purchaser represents and warrants to the Onward Purchaser that:

 

  (a) Corporate Existence and Power

The Purchaser is a corporation duly organised, validly existing and in good
standing under the laws of Belgium and has all corporate power and all
governmental licences, authorisations, consents and approvals required to carry
on its business in Belgium.

 

  (b) Corporate and Governmental Authorisation; Contravention

The execution, delivery and performance by the Purchaser of this Agreement and
the transactions contemplated hereby are within its corporate powers, have been
duly authorised by all necessary corporate action, require no action by or in
respect of, or filing recording or enrolling with, any governmental body, agency
court official or other authority, and do not contravene, or constitute a
default under, any provision of applicable law or regulation or by-laws of the
Purchaser or of any agreement, judgment, injunction, order, decree or other
instrument binding upon the Purchaser or result in the creation or imposition of
any Adverse Claim on the assets of the Purchaser (other than in favour of the
Onward Purchaser pursuant to this Agreement).

 

  (c) No Proceedings

The Purchaser has not taken any corporate action nor have any steps been taken
or legal proceedings been started or threatened against it for its winding-up,
bankruptcy, gerechtelijk akkoord / concordat, liquidation, dissolution,
reorganisation or annulment as a legal entity or for the appointment of an
gerechtelijke bewindvoerder / administrateur judiciaire, commissaire spécial /
bijzondere bewindvoerder, sekwester / séquestre, receiver, administrator,
administrative receiver, trustee, liquidator, sequestrator or similar officer of
the relevant company or of any or all of its assets or revenues.

 

  (d) Binding Effect

This Agreement constitutes the legal, valid and binding obligation of the
Purchaser enforceable against the Purchaser in accordance with its terms,
subject to bankruptcy, insolvency, reorganisation, moratorium or similar law or
proceedings.

 

- 30 -



--------------------------------------------------------------------------------

  (e) Eligibility

To the best of the Purchaser’s knowledge and belief, each Receivable the subject
of the related Offer satisfied the Eligibility Criteria, unless any Eligibility
Criteria is previously waived by the Onward Purchaser.

 

  (f) Floating Charge

There is no floating charge (pand op handelszaak / gage sur fonds de commerce)
or similar encumbrance under the law of any jurisdiction over the businesses of
the Purchaser, nor any undertaking or mandate with a view to the creation of any
such floating charge or similar encumbrance.

 

11.2 The representations and warranties referred to in Clause 11.1 shall be
given by the Purchaser to the Onward Purchaser (i) on the date hereof, (ii) on
each date on which an Offer is made pursuant to Clause 2.1, (iii) on each
Purchase Date and (iv) except for Clause 11.1(e) on each date on which any
Purchased Receivable is outstanding.

 

12. COVENANTS

 

12.1 At all times from the date hereof to the later of the Termination Date and
the date on which the Aggregate Receivables Investment is zero and no sums are
due and payable by the Purchaser to the Onward Purchaser hereunder:

 

  (a) Financial Reporting

The Purchaser will maintain a system of accounting established and administered
in accordance with generally accepted Belgian accounting laws and principles,
and furnish or notify to the Onward Purchaser as the case may be:

 

  (b) Annual Reporting

within six calendar months after the close of each of its fiscal years, an audit
report certified by independent certified public accountants, acceptable to the
Onward Purchaser, prepared in accordance with Belgian accounting law and
generally accepted accounting principles for itself, including balance sheets as
of the end of such period, related profit and loss statements;

 

  (i) Notice of Termination Event

and to the L/C Bank, Accounts Administrator and the Agent, by facsimile to be
confirmed by letter as soon as possible and in any event within five days after
the occurrence of each Termination Event, a statement of the Purchaser setting
forth details of such Termination Event and the actions that the Purchaser
proposes to take with respect thereto;

 

- 31 -



--------------------------------------------------------------------------------

  (ii) Other Information

any information which the Purchaser received from any Seller, and such other
information (including non-financial information) as the Onward Purchaser may
from time to time reasonably request.

 

  (c) Conduct of Business

The Purchaser shall do all things necessary to remain duly organised, validly
existing and in good standing under the law of Belgium and maintain all
requisite authority to conduct its business in Belgium.

 

12.2 During the term of this Agreement, unless the Onward Purchaser shall
otherwise consent in writing:

 

  (a) Sales, Liens, etc.

Except as otherwise provided herein, the Purchaser shall not sell, assign or
otherwise dispose of, or create or suffer to exist any Adverse Claim upon or
with respect to any goods the subject of any Purchased Receivable or any
Purchased Receivable or related Contract of Sale or Related Security, or assign
any right to receive income in respect thereof or attempt, purport or agree to
do any of the foregoing.

 

  (b) Receivables Sale Agreements

The Purchaser shall not amend, modify or waive or permit the amendment,
modification or waive of any term or condition of any of the Receivables Sale
Agreements.

 

- 32 -



--------------------------------------------------------------------------------

PART 5

Miscellaneous

 

13. TAXES AND INCREASED COSTS

 

13.1 The Purchaser shall pay all stamp duty, registration and other similar
taxes (but for the avoidance of doubt excluding the Onward Purchaser’s income
taxes, if applicable) to which this Agreement, the Accounts Administration
Agreement, the Funding Agreement or each of the Facilities or any judgement
given in connection herewith or therewith may at any time become subject
subsequent to the date of this Agreement and, from time to time on demand of the
Onward Purchaser, immediately indemnify the Onward Purchaser against any
liabilities, costs, claims and expenses resulting from any failure to pay or any
delay in paying any such tax, except those penalties and interest charges that
are due to the negligence of the Onward Purchaser or its agents provided that,
in the case of any payment relating to the Standby Letter of Credit Agreement,
the Purchaser shall only be required to pay (a) amounts payable solely in
respect of, or as a result of the transaction contemplated by this Agreement and
the funding thereof and (b) such proportion of any general cost equal to the
proportion which the L/C Portion relating to the transaction contemplated in
this Agreement bears to the then Available L/C Portion (both terms as defined in
the Standby Letter of Credit Agreement). In the case of any payment relating to
the Euro Programme Enhancement Facility Agreement, the Purchaser shall only be
required to pay (i) amounts payable solely in respect of, or as a result of, the
transactions contemplated by this Agreement and the funding thereof and
(ii) such proportion of any general cost equal to the proportion which the Euro
Programme Enhancement Facility Portion relating to the transactions contemplated
in this Agreement bears to the then Available Programme Enhancement Facility
Portion. The Onward Purchaser shall, as soon as it becomes aware that any such
stamp duty, registration or other similar taxes may become due, inform the
Purchaser of the same. The Onward Purchaser and the Purchaser shall cooperate to
the extent practicable, and the Onward Purchaser shall endeavour to take such
measures as shall be practicable, with a view to lawfully avoiding any such
stamp duty, registration or other similar taxes and expenses. The Purchaser
shall be entitled, but not obliged, to take (at its own expense, and if
required, in the name of the Onward Purchaser) such action as the Purchaser
shall see fit to defend or lawfully avoid liability for any such stamp duty,
registration or other similar taxes and expenses. The Onward Purchaser shall
cooperate fully with the Purchaser to bring to fruition the rights granted by
the Purchaser in the previous sentence, including without limitation, providing
all authorizations and powers of attorney required for the Purchaser to carry
out the actions described therein.

 

13.2

All payments to be made by the Purchaser to the Onward Purchaser hereunder shall
be made free and clear of and without deduction for or on account of tax unless
the Purchaser is required to make such a payment subject to the deduction or
withholding of tax, in which case the sum payable by the Purchaser in respect of
which such

 

- 33 -



--------------------------------------------------------------------------------

 

deduction or withholding is required to be made shall be increased to the extent
necessary to ensure that, after the making of such deduction or withholding, the
Onward Purchaser receives and retains (free from any liability in respect of any
such deduction or withholding) a net sum equal to the sum which it would have
received and so retained had no such deduction or withholding been made or
required to be made. If the Onward Purchaser shall be entitled to an exemption
from a reduction of an applicable withholding tax, the Onward Purchaser will
provide to the Purchaser such documentation as is required under the laws of the
relevant taxing jurisdiction to avail of said withholding tax exemption or
reduction.

 

13.3 If the Purchaser makes any deduction or withholding and an increased
payment becomes payable under Clause 13.2 or if the Purchaser makes any payment
pursuant to Clause 13.1, then, if the Onward Purchaser has been granted by any
relevant tax authority a credit or refund in respect of such payment, the Onward
Purchaser shall (to the extent that it can do so without prejudice to the
retention of the amount of that credit or refund or any other credit or refund
and to the extent that it is not unlawful or contrary to any official directive
of the government (or any taxing or other authority or agency thereof) of the
country concerned with such credit or refund for it to do so and to the extent
that an actual pecuniary benefit is acquired by the Onward Purchaser from such
credit or refund) pay to the Purchaser such credit or refund, inclusive of
interest thereon received from the relevant taxing authority, or with respect to
any payments under Clause 13.2, such sum as the Onward Purchaser shall in its
absolute discretion determine and notify to the Purchaser to be equal to the
proportion of that credit or refund which will leave the Onward Purchaser (after
such payment) in no better or worse position than it would have been in had no
such deduction or withholding been required. The Onward Purchaser shall have an
absolute discretion as to the order and manner in which it claims any credits or
refunds available to it and the manner in which it arranges its tax affairs and
it shall not be obliged to disclose to the Purchaser any information regarding
its tax affairs or computations nor to take any action to procure any such
credit or refund. Any payment made under this Clause 13.3 shall be conclusive
evidence of the amount due to the Purchaser and shall, in the absence of any
manifest or material error, be accepted by the Purchaser in full and final
settlement of its rights of reimbursement hereunder in respect of the relevant
payment, deduction or withholding.

 

13.4

The Purchaser shall from time to time on demand of the Onward Purchaser
(i) reimburse the Onward Purchaser for all sums payable by the Onward Purchaser
under Clauses 13.1, 13.2 and 13.5 of the Standby Letter of Credit Agreement to
any person in respect of any increase for deduction or withholding for or on
account of tax imposed subsequent to the date of this Agreement and any amount
payable by the Onward Purchaser to any person or the L/C Bank by way of
indemnity against a payment on account of tax imposed subsequent to the date of
this Agreement on or in relation to any sum received or receivable under the
Standby Letter of Credit Agreement by such person or the L/C Bank, or any
liability in respect of any increased costs of the L/C Bank and in each case,
only on any amount paid which is

 

- 34 -



--------------------------------------------------------------------------------

 

referable to the funding by the Onward Purchaser of Purchased Receivables
(ii) reimburse the Onwards Purchaser for all sums payable by the under Clauses
13.1, 13.2 and 13.5 of the Euro Programme Enhancement Facility Agreement to any
person in respect of any increase for deduction or withholding for or on account
of tax imposed subsequent to the date of this Agreement and any amount payable
by the Onwards Purchaser to any person or to the Euro Programme Enhancement
Facility Provider by way of indemnity against a payment on account of tax
imposed subsequent to the date of this Agreement on or in relation to any sum
received or receivable under the Euro Programme Enhancement Facility Agreement
by such person or by the Euro Programme Enhancement Facility Provider, or any
liability in respect of any increased costs of the Euro Programme Enhancement
Facility Provider and in each case, only on any amount paid which is referable
to the funding by Onward Purchaser of Purchased Receivables, (iii) reimburse the
Onward Purchaser for all sums payable by the Onward Purchaser under Clauses
16.4, 19.4 and 19.5 of the Liquidity Facility Agreement to any person in respect
of any increase for deduction or withholding for or on account of tax imposed
subsequent to the date of this Agreement or in relation to any sum received or
receivable under the Liquidity Facility Agreement by such person or the Agent,
the Banks or any liability in respect of any increased costs, and (iv) reimburse
the Onward Purchaser for all sums payable by the Onward Purchaser under the
Global Fee and Settlement Letter. The Onward Purchaser shall, as soon as it
becomes aware that any amounts referred to in the previous sentence may become
due, inform the Purchaser of the same. The Onward Purchaser and the Purchaser
shall co-operate to the extent practicable with a view to lawfully mitigating
liability for such amounts.

 

13.5 If the Purchaser is required to pay a withholding tax and the Onward
Purchaser determines that (i) a tax credit is attributable to that withholding
tax payment, and (ii) it has obtained and utilised that tax credit the Onward
Purchaser shall pay an amount to the Purchaser which the Onward Purchaser
determines will leave it (after that payment) in the same after-tax position as
it would have been in had said withholding tax not been payable.

 

13.6 Any demand made by the Onward Purchaser under Clause 13.1, 13.2 or 13.4
above shall be accompanied by a statement, duly certified by an officer of the
Onward Purchaser, giving reasonable particulars of the claim for reimbursement
which shall be relied upon and agreed as authoritative by the Purchaser.

 

13.7 The Onward Purchaser hereby agrees promptly to notify the Purchaser if it
becomes aware of any circumstances which could reasonably be expected to lead to
a claim on the part of the Onward Purchaser under this Clause 13.

 

14. DEFAULT INTEREST

 

14.1

If any sum due and payable by the Purchaser or the Onward Purchaser hereunder is
not paid on the due date therefor in accordance with the provisions of Clause 8
or if any sum due and payable by the Purchaser or the Onward Purchaser under any

 

- 35 -



--------------------------------------------------------------------------------

 

judgement of any court in connection herewith is not paid on the date of such
judgement, the period beginning on such due date or, as the case may be, the
date of such judgement and ending on the date upon which the obligation of such
Purchaser to pay such sum (the balance thereof for the time being unpaid being
herein referred to as an “unpaid sum”) is discharged shall be divided into
successive periods, each of which (other than the first) shall start on the last
day of the preceding period and the duration of each of which shall be selected
by the Onward Purchaser.

 

14.2 During each such period relating thereto as is mentioned in Clause 14.1 an
unpaid sum shall, to the extent permitted by law and provided that the Purchaser
or the Onward Purchaser shall be in default, bear interest at the rate per annum
which is the sum of one month LIBOR for the relevant period for which such rate
is to be determined plus 2 per cent.

 

14.3 Any interest which shall have accrued under Clause 14.2 in respect of an
unpaid sum shall be due and payable and shall be paid by the Purchaser at the
end of the period by reference to which it is calculated or on such other dates
as the Onward Purchaser may specify by written notice to the Purchaser.

 

14.4 The Onward Purchaser hereby agrees to notify the Purchaser if it becomes
aware of any circumstances which could reasonably be expected to lead to a claim
on the part of the Onward Purchaser under this Clause 14.

 

15. FEES, COSTS AND EXPENSES

Save as otherwise provided in this Agreement or in the Global Fee and Settlement
Letter, the Purchaser shall not pay any fees to the Onward Purchaser.

 

16. DEEMED COLLECTIONS

 

16.1 If on any day the Purchaser is in receipt of a Deemed Collection under any
Receivables Sale Agreement the Purchaser shall hold such amounts for and to the
order and benefit of the Onward Purchaser and shall pay such amount on the next
Collection Payment Date to the Onward Purchaser.

 

16.2 Upon the receipt of the Deemed Collection referred to Clause 16, the Onward
Purchaser shall re-assign to the Purchaser (without recourse or warranty on the
part of the Onward Purchaser and at the sole cost of the Purchaser) the relevant
Receivable and the Related Security.

 

17. BENEFIT OF AGREEMENT

 

17.1 This Agreement shall be binding upon and ensure to the benefit of each
party hereto and its successors and persons deriving title hereunder.

 

17.2 The Purchaser shall not be entitled to assign or transfer all or any of its
rights, benefits and obligations hereunder.

 

- 36 -



--------------------------------------------------------------------------------

18. DISCLOSURE OF INFORMATION

None of the parties hereto shall, during the continuance of this Agreement or
after its termination, disclose to any person, firm or company whatsoever
(except with the authority of the other party hereto) any information which that
party has acquired under or in connection with this Agreement other than:

 

  (i) to employees, officers or agents of any of ABN AMRO, the Banks under the
Facilities, the Issuer, Standard & Poor’s, Moody’s and the Dealers under the
Dealer Agreements (but not, for the avoidance of doubt, holders of commercial
paper issued thereunder);

 

  (ii) in connection with any proceedings arising out of or in connection with
this Agreement, any Funding Agreement, each of the Facilities or the
preservation or maintenance of its rights thereunder;

 

  (iii) if required to do so by an order of a court of competent jurisdiction
whether in pursuance of any procedure for discovering documents or otherwise;

 

  (iv) pursuant to any law or regulation or requirement of any governmental
agency in accordance with which that party is required or accustomed to act;

 

  (v) to any governmental, banking or taxation authority or competent
jurisdiction;

 

  (vi) to its auditors or legal or other professional advisers;

Provided that the above restriction shall not apply to:

 

  (a) employees or officers or agents of any of the parties referred to in
(i) above, any part of whose functions are or may be in any way related to this
Agreement;

 

  (b) information already known to a recipient otherwise than in breach of this
Clause;

 

  (c) information also received from another source on terms not requiring it to
be kept confidential; and

 

  (d) information which is or becomes publicly available otherwise than in
breach of this Clause.

 

19. REMEDIES AND WAIVERS

 

19.1 No failure to exercise, nor any delay in exercising, on the part of any
party hereto, any right or remedy hereunder shall operate as a waiver thereof,
nor shall any single or partial exercise of any right or remedy prevent any
further or other exercise thereof or the exercise of any other right or remedy.

 

- 37 -



--------------------------------------------------------------------------------

19.2 The rights and remedies herein provided are cumulative and not exclusive of
any rights or remedies provided by law.

 

20. PARTIAL INVALIDITY

Without prejudice to any other provision hereof, if one or more provisions
hereof is or becomes invalid, illegal or unenforceable in any respect in any
jurisdiction or with respect to any party such invalidity, illegality or
unenforceability in such jurisdiction or with respect to such party or parties
shall not, to the fullest extent permitted by applicable law, render invalid,
illegal or unenforceable such provision or provisions in any other jurisdiction
or with respect to any other party or parties hereto. Such invalid, illegal or
unenforceable provision shall be replaced by the parties with a provision which
comes as close as reasonably possible to the commercial intentions of the
invalid, illegal or unenforceable provision.

 

21. NO LIABILITY AND NO PETITION

 

21.1 No recourse under any obligation, covenant, or agreement of the Purchaser
or the Onward Purchaser contained in this Agreement shall be against any
shareholder, officer or director of either the Purchaser, the Onward Purchaser
or the Issuer as such, by the enforcement of any assessment or by any
proceeding, by virtue of any statute or otherwise; it being expressly agreed and
understood that this Agreement is a corporate obligation of the Purchaser and
the Onward Purchaser and no liability shall attach to or be incurred by the
shareholders, officers, agents or directors of either the Purchaser, the Onward
Purchaser or the Issuer as such, or any of them, under or by reason of any of
the obligations, covenants or agreements of such Purchaser or Onward Purchaser
contained in this Agreement, or implied therefrom, and that any and all personal
liability for breaches by the Purchaser or the Onward Purchaser of any of such
obligations, covenants or agreements, either at law or by statute or
constitution, of every such shareholder, officer, agent or director is hereby
expressly waived by the other party as a condition of and consideration for the
execution of this Agreement.

 

21.2 The Purchaser hereby undertakes to the Onward Purchaser that, until one
year and one day has elapsed after the payment of all sums outstanding and owing
under the latest maturing note under the CP Programme, it will not petition or
commence proceedings for the administration or winding up (nor join any person
in a petition or proceedings for the administration or winding up) of the Onward
Purchaser nor will it enforce any judgment against the Onward Purchaser if to do
so would cause the financial situation of the Onward Purchaser to become such as
to make it liable to insolvency proceedings. The Purchaser acknowledges that its
recourse against the Onward Purchaser in respect of any matter provided in this
Agreement shall be limited at any time to the extent of the aggregate of (a) the
unpaid amount of any Purchase Price Advance payable hereunder, and (b) the
Deferred Purchase Price due, owing or payable to it at that time (but only if
and to the extent that there are funds credited to the Operating Account which
the Accounts Administrator is entitled to apply in accordance with in the
Accounts Administration Agreement).

 

- 38 -



--------------------------------------------------------------------------------

21.3 The Purchaser may, subject to Clause 21.2, demand performance by the Onward
Purchaser of its obligations hereunder and enforce these obligations, but waives
the right to demand rescission of any Purchase. The Purchaser waives any unpaid
Purchaser’s lien that it may have under article 20, 5° of the Mortgage Law or
otherwise.

 

22. NOTICES AND AMENDMENTS

 

22.1 Each communication to be made hereunder shall, (except expressly permitted
otherwise) be made in writing but, unless otherwise stated, may be made by
facsimile, email or letter.

 

22.2 Any communication or document to be made or delivered by any one person to
another pursuant to this Agreement shall (unless that other person has by
fifteen days’ written notice to the other specified another address) be made or
delivered to that other person at the address identified with its signature
below and shall be deemed to have been made or delivered (in the case of any
communication made by facsimile) when despatched or (in the case of any
communication made by letter) when left at that address. Any communication sent
by facsimile shall be promptly confirmed by letter but the non-delivery or
non-receipt of any such letter shall not affect the validity of the original
facsimile communication.

 

22.3 Each communication and document made or delivered hereunder shall be in
English.

 

22.4 Any notice given to the Onward Purchaser hereunder shall be copied to such
other person as the Onward Purchaser may instruct from time to time.

 

22.5 The Onward Purchaser may act in accordance with any communication which may
from time to time be, or purport to be, given on behalf of any one or more of
those persons whom the Onward Purchaser can reasonably believe on a summary
examination of the relevant documents to be the authorised officers of the
Purchaser, without further enquiry by the Onward Purchaser (as the case may be)
as to the authority or identity of the person making or purporting to make such
communication and regardless of the circumstances prevailing at the time of such
communication. The Onward Purchaser may treat any such communication as fully
authorised by and binding upon the Purchaser and may (but need not) take such
steps in connection with or in reliance upon such communication as the Onward
Purchaser may in good faith consider appropriate.

 

22.6 This Agreement may be executed in one or more counterparts.

 

22.7 No variation of this Agreement (including this Clause 22.7) shall be
effective unless it is in writing and signed by (or by some person duly
authorised by) each of the parties and unless each of the Rating Agencies has
confirmed in writing that the rating of the indebtedness for borrowed money
issued or sold by the Issuer will not be downgraded, withdrawn or suspended as a
result of such variation.

 

- 39 -



--------------------------------------------------------------------------------

PART 6

Law and Jurisdiction

 

23. LAW

This Agreement shall be governed by and construed in accordance with the laws of
Belgium, provided that Clauses 2 and 3 of this Agreement, and the in rem
transfer of any Purchased Receivable hereunder, shall be governed by and be
construed in accordance with the relevant law governing such Purchased
Receivable.

 

24. JURISDICTION

Any dispute in connection with this Agreement shall be subject to the
jurisdiction of the courts of Brussels.

Signed in two originals the day and year first before written.

 

The Onward Purchaser TULIP ASSET PURCHASE COMPANY B.V. By: Address for notice:
Address:   Gustav Mahlerlaan 10, 1082 PP Amsterdam, The Netherlands Telefax:  
+31 20 628 4666 Attention:   Nicole Grootveld-Sandig

 

The Purchaser WABCO FUNDING SPRL  

 

By:   Paul Chardome, Manager (Gérant)

 

Address for notice: Address:   Rue De Genval 20, 1301 Bierges, Belgium Telefax:
  +32 16 200 820 Attention:   Paul Chardome

 

- 40 -



--------------------------------------------------------------------------------

THE FIRST SCHEDULE

Conditions Precedent

 

1. Copies of a resolution of each Seller’s board of directors, and any other
necessary corporate documents, approving the Receivables Sale Agreements, the
Servicing Agreements and the other documents to be delivered by it and the
transactions contemplated hereunder.

 

2. Copies of a resolution of Wabco Holding Inc.’s board of directors, and any
other necessary corporate documents, approving the Guarantee Agreement and the
other documents to be delivered by it and the transactions contemplated
hereunder.

 

3. Copies of a resolution of Wabco Financial Services BVBA’s board of managers,
and any other necessary corporate documents, approving the Loan Agreement and
the other documents to be delivered by it and the transactions contemplated
hereunder.

 

4. Copies of a resolution of Wabco Funding SPRL’s board of managers, and any
other necessary corporate documents, approving this Agreement, the Loan
Agreement, the Receivables Sale Agreements and the other documents to be
delivered by it and the transactions contemplated hereunder.

 

5. Certified copies of the statutes of each Seller, Wabco Funding SPRL, Wabco
Financial Services BVBA and Wabco Holding Inc.’s.

 

6. A certificate of an authorised officer of each Seller, Wabco Funding SPRL,
Wabco Financial Services BVBA and Wabco Holdings Inc. certifying:

 

  (i) the names and signatures of the officers authorised on behalf of such
person to execute the Securitisation Agreements to which it is expressed to be a
party, and any other documents to be delivered by such person thereunder;

 

  (ii) the authenticity of the constitutional documents relating to the Seller
and the Servicer; and

 

  (iii) the resolutions referred to in (1) to (4) above have not been amended,
modified, revoked or rescinded.

 

7. Legal opinions from counsel to the Sellers in form and substance acceptable
to TAPCO confirming (i) due incorporation of each Seller, Wabco Financial
Services BVBA and Wabco Holdings Inc., (ii) the due authorisation and execution
of each relevant Securitisation Agreement by these entities, and (iii) that the
entering into the Securitisation Agreements by the relevant Sellers, Wabco
Financial Services BVBA and Wabco Holdings Inc. does not conflict with the
statutes of that company.

 

8. Legal opinions from counsel to the Onward Purchaser in form and substance
acceptable to TAPCO confirming (i) due incorporation of the Purchaser (ii) the
due authorisation and execution of each relevant Securitisation Agreement by the
Purchaser, and (iii) that the entering into the Securitisation Agreements by the
Purchaser does not conflict with the statutes of that company.

 

- 41 -



--------------------------------------------------------------------------------

.9. Legal opinions from counsel to the Onward Purchaser in form and substance
acceptable to TAPCO.

 

10. Copy of the Securitisation Agreements as executed.

 

11. Copy of the Monthly Report for the calendar month immediately preceding the
date of the Receivables Purchase Agreement.

 

12. Copy of any other statements or contracts TAPCO deems necessary with regard
to receivables offered.

 

13. Evidence that the conditions precedent provided for under each Receivables
Sale Agreement entered into on or about the date hereof have been satisfied.

 

14. A copy of the latest audited financial statements and a copy of the latest
semi-annual unaudited consolidated financial statements of WABCO Holdings Inc.

 

15. A copy of the Insurance Policy.

 

16. A copy of a letter from the Credit Insurer in form and substance acceptable
to the Onward Purchaser pursuant to which (inter alia) the Onward Purchaser is
appointed joint insured under the Insurance Policy.

 

17. A copy of a letter from the Credit Insurer in form and substance acceptable
to the Onward Purchaser pursuant to which the Onward Purchaser confirms that
regardless of the retention of title requirements contained in the Insurance
Policy, the existing retention of retention arrangements in the general terms
and conditions of sale for the German Seller dated March 2007 are recognised by
the Insurer as satisfactory to fall within the scope and under the cover of the
Insurance Policy.

 

18. A copy of the general terms and conditions of sale for each Seller.

 

19. Confirmation from each of the Rating Agencies that upon execution of the
Securitisation Agreements, the Euro CP Notes will maintain their then current
rating.

 

20. Confirmation from ABN AMRO and Coöperatieve Centrale
Raiffeisen-Boerenleenbank B.A. of receipt by it of the structuring fee (in
respect of the first Purchase Date).

 

21. Confirmation that the arrangements for the collection of the Purchased
Receivables are satisfactory in the opinion of the Agent and TAPCO.

 

22. Delivery of a receivables audit report performed by a specialised due
diligence provider.

 

- 42 -



--------------------------------------------------------------------------------

23. Delivery of a solvency certificate by each Seller, Wabco Financial Services
BVBA and Wabco Holdings Inc.

 

24. Satisfaction of “Know Your Client” requirements of ABN AMRO and Coöperatieve
Centrale Raiffeisen-Boerenleenbank B.A.

 

25. Evidence that the conditions precedent provided for under each Receivables
Sale Agreement entered into on or about the date hereof have been satisfied.

 

26. Completion of a review of the Credit and Collection Policies of each Seller
and Servicer by Atradius Credit Management.

 

27. Evidence that the statutes of Wabco Financial Services SPRL have been
amended in order to allow this company to enter into the Loan Agreement and make
advances to the Purchaser.

 

- 43 -



--------------------------------------------------------------------------------

THE SECOND SCHEDULE

Eligible Receivables and Eligible Debtors

“Eligible Receivables” means Receivables which at their proposed Purchase Date:

 

1. were originated pursuant to a Contract of Sale in the Seller’s ordinary
course of business, in accordance with the approved Credit and Collection
Policies of such Seller;

 

2. are owed by an Eligible Debtor, as defined hereunder in this Second Schedule;

 

3. constitute legally valid and enforceable obligations of the related Debtors
enforceable against such Debtors in accordance with the terms of such
Receivables subject to no right of rescission, set-off, withholding, suspension,
counterclaim or other defence other than those provided for under mandatory
rules of applicable law;

 

4. can be easily segregated and identified for ownership and Related Security
purposes on any day;

 

5. arise from the sale of goods or the provision of services by a Seller and are
such that the delivery of the goods or the provision of services giving rise to
the Receivables have been completed and such goods or services have been
accepted by the related Debtor;

 

6. are not Defaulted, or Disputed Receivables and there has been no breach of
any obligation (other than minor breaches having no effect whatsoever on the
Receivables, and other than breaches of a payment obligation) by any party to
any Contract of Sale;

 

7. are obligations which can be transferred by way of sale and assignment, and
of which the transfer by way of sale and assignment is not subject to any
contractual or legal restriction;

 

8. are obligations in respect of which no bill of exchange, promissory note or
other negotiable instrument has been issued;

 

9. have been acquired by the Purchaser pursuant to the Receivables Sale
Agreements;

 

10. are evidenced by an invoice issued by the relevant Seller to the relevant
Debtor in compliance with generally accepted practices, which will be sufficient
to prove a claim therefor against the related Debtor in relevant courts, which
complies with the relevant VAT and other taxation requirements, and which shows
the amount and percentage of VAT applied if any;

 

11. do not carry interest and are not subject to withholding taxes;

 

12. have been created in compliance with all applicable laws and all required
consents, approvals and authorisations have been obtained in respect thereof;

 

- 44 -



--------------------------------------------------------------------------------

13. if purchased, are such that the Nominal Amount of such Receivables, together
with the Aggregate Outstanding Nominal Amount of any other outstanding Purchased
Receivables from the same Debtor and affiliates of the same Debtor, are not in
excess of the Debtor Limit (but any such Receivables shall be ineligible only to
the extent of such excess); if several Receivables owing from the same Debtor
and, as the case may be, its affiliates are included in any Offer and, pursuant
to this paragraph, part of them only may constitute Eligible Receivables, then
eligibility shall be granted in priority to:

 

  (a) the Receivables with an earlier invoice date;

 

  (b) in the case of Receivables with the same invoice date, those with a later
due date;

 

  (c) in the case of Receivables with the same invoice date and due date, those
with the higher invoice amount; and

 

  (d) in the case of Receivables with the same invoice date, due date and
invoice amount, those with the lower invoice serial number;

 

14. are not Receivables due from a Debtor against or by whom an application for
the institution of bankruptcy, concordat judiciaire / gerechtelijk akkoord,
composition or any other insolvency procedure has been or will have been made
within the meaning of any applicable insolvency law;

 

15. are Receivables in respect of which the Onward Purchaser has not notified
the Purchaser (which notice is to contain a brief statement of its reasons) that
the Onward Purchaser has determined that such Receivables or class of
Receivables is not acceptable for Purchase hereunder;

 

16. are Receivables due from a Debtor which the Onward Purchaser has not
notified the Purchaser (which notice is to contain a brief statement of its
reasons) that Receivables from such Debtor are not Eligible Receivables;

 

17. are Receivables the Nominal Amount of which remains a debt, has not been
paid and has not been discharged by set-off or otherwise;

 

18. are Receivables the sale of which in the manner herein contemplated will not
be recharacterised as any other type of transaction and will be effective to
pass to the Onward Purchaser full and unencumbered title thereto and the benefit
thereof to the Onward Purchaser and no further act, condition or thing will be
required to be done in connection therewith to enable the Onward Purchaser to
require payment of any such Receivable or the enforcement of any such right in
any court other than the giving of notice to the Debtor of the assignment of
such Receivable by the Purchaser to the Onward Purchaser;

 

- 45 -



--------------------------------------------------------------------------------

19. are Receivables the sale and/or assignment of which will not violate any law
or any agreement by which the Seller may be bound and upon such sale and
assignment such Receivable will not be available to the creditors of such Seller
on its liquidation;

 

20. are denominated and payable in any of the following currencies:

 

EUR    Euro; £    Pounds Sterling

 

21. are Receivables governed by English, French or German law, owing from
Debtors established in the United Kingdom, France or Germany in relation to
their English, French and German establishment, and the terms and conditions of
which do not provide for the jurisdiction of any court or arbitration tribunal
outside England, France or Germany;

 

22. are not subject to, and did not arise in connection with a contract which is
subject to, consumer credit legislation;

 

23. are not subject to, and did not arise in connection with a contract which is
subject to, public procurement laws and regulations;

 

24. did not originate from the resale of products which had been acquired by the
relevant Seller subject to a reservation of title, unless the reservation of
title has lapsed already due to the payment of the original acquisition price;

 

25. are Receivables generated in compliance with Credit and Collection Policies;

 

26. with respect to Receivables due by Concentrated Debtors, are Receivables
insured under the Insurance Policy in relation to which a Credit Limit (as
defined under the Insurance Policy) has been requested and obtained;

 

27. do not represent claims in connection with the execution by the relevant
Seller of a contract which is partly subcontracted to a third party; and

 

28. do not arise under or in relation to Contract of Sales which constitute
leasing, hire, hire purchase or contract hire transactions.

*            *            *

An “Eligible Debtor” means:

 

1. at the time of the assignment of the Receivables to the Purchaser and the
Onward Purchaser, has not entered into a voluntary arrangement with its
creditors, been declared bankrupt, been defendant in an action for its
bankruptcy which remains undismissed for a period of thirty days, has not taken
any corporate action nor had legal proceedings commenced against it for its
gerechtelijk akkoord/ concordat, dissolution, liquidation, been subject to the
appointment of a gerechtelijke

 

- 46 -



--------------------------------------------------------------------------------

 

bewindvoerder / administrateur judiciaire, sekwester / séquestre or similar
officer, been in a situation of stoppage of payments (staking van betalingen /
cessation de paiements), or been subject to any event similar to any of the
above under the laws of any jurisdiction;

 

2. is not an affiliate of any Seller;

 

3. is not, except with the Onward Purchaser’s prior consent, a country, state,
local government, municipality, public body, government entity, state owned
corporation or other public sector body;

 

4. is not an individual and does not have the benefit of consumer credit
legislation;

 

5. is not in default for a period of more than ninety days of any of its payment
obligation to any Seller, except where such payment obligation is disputed in
good faith; and

 

6. if such debtor is a Concentrated Debtor or would be a Concentrated Debtor
assuming all outstanding Offers have been accepted, the Average Collection
Period Concentrated Debtor for such Concentrated Debtor does not exceed 70.

 

- 47 -



--------------------------------------------------------------------------------

THE THIRD SCHEDULE

Part 1 Form of Offer

 

To:    Tulip Asset Purchase Company B.V. From:    Wabco Funding SPRL Dated:   
[                    ]

Dear Sirs,

 

1. We refer to a receivables purchase agreement (such receivables purchase
agreement, as from time to time amended, supplemented or novated being herein
called the “Receivables Purchase Agreement”) dated on or about 28 April 2008 and
originally made between yourselves as Onward Purchaser and ourselves as
Purchaser.

 

2. Terms defined in the Receivables Purchase Agreement shall bear the same
meaning herein.

 

3. We hereby offer to sell, to assign and to transfer to you, pursuant to the
Receivables Purchase Agreement, the Receivables listed in the Schedule hereto
and the Related Security at a Purchase Price calculated in accordance with the
Receivables Purchase Agreement and notify you that:

 

  (a) (i) the aggregate Nominal Amount of all the offered Receivables,
calculated as at the date hereof, is [            ];

 

  (ii) in respect of each offered Receivables;

 

  (A) the name, account number and address of the Debtor owing such Receivables;

 

  (B) the Invoice Date and invoice number of such Receivables;

 

  (C) the Receivable Due Date of such Receivable;

 

  (D) the Nominal Amount of such Receivables; and

 

  (E) if any, the Related Security in respect of such Receivable;

 

  (iii) the Purchase Price Advance in respect of all the offered Receivables,
calculated as at the date hereof, is [            ]; and

 

  (iv) the Discount in respect of all the offered Receivables, calculated as at
the date hereof, is [ ];

 

- 48 -



--------------------------------------------------------------------------------

  (b) the proposed Purchase Date is [            ];

 

  (c) the Purchase Price Advance is to be paid into account no. [specify number]
in the name of [specify account name] at [specify bank name and address].

This Offer constitutes an irrevocable offer by us binding upon us to assign and
to sell to you the ownership interest in the Receivables and Related Security
referred to in this Offer.

By virtue of making this Offer, we confirm and repeat the representations and
warranties given to you under Clause 11 of the Receivables Purchase Agreement,
in particular, without limitation, in relation to the Receivables which are the
subject of this Offer, we repeat all representations and confirm all warranties
set forth under Clause 11 of the Receivables Purchase Agreement.

 

Yours faithfully,

 

for and on behalf of [                    ]

 

- 49 -



--------------------------------------------------------------------------------

Part 2

Form of Receipt

 

To:    Tulip Asset Purchase Company B.V. From:    Wabco Funding SPRL as
Purchaser Dated:    [                    ]

Dear Sirs,

 

1. We refer to a receivables purchase agreement (such receivables purchase
agreement, as from time to time amended, supplemented or novated being herein
called the “Receivables Purchase Agreement”) dated on or about 28 April 2008 and
originally made between yourselves as Onward Purchaser and ourselves as
Purchaser.

 

2. Terms defined in the Receivables Purchase Agreement shall bear the same
meaning herein. This Receipt is given pursuant to Clause 3.1 of the Receivables
Purchase Agreement.

 

3. We hereby acknowledge receipt of the Purchase Price Advance on the [specify
date] in respect of the Receivables identified in the offer dated
[            ], calculated in accordance with the Receivables Purchase
Agreement.

 

Yours faithfully,

 

for and on behalf of [                    ]

 

- 50 -



--------------------------------------------------------------------------------

THE FOURTH SCHEDULE

Termination Events

 

1. The Purchaser fails to make payment under this Agreement on the date such
payment is due and payable as specified in such Agreement, or upon demand where
no date is specified, subject to a five day grace period after notification.

 

2. Any Servicer fails to make payment under the Servicing Agreement to which it
is a party on the date such payment is due and payable as specified in such
Agreement, or upon demand where no date is specified.

 

3. The Purchaser fails to perform any of its other obligations under this
Agreement, subject to a five day grace period after notification.

 

4. Any Servicer fails to perform any of its other obligations under the
Servicing Agreement to which it is a party, subject to a five day grace period
after notification.

 

5. Any representation or warranty in this Agreement or in any report or any
information provided by any Servicer or the Purchaser is materially false or
incorrect.

 

6. The Purchaser, Wabco Holdings Inc., Wabco Financial Services SPRL, any Seller
or any Servicer enters into a voluntary arrangement with its creditors, is
declared bankrupt, is defendant in an action for its bankruptcy which remains
undismissed for a period of thirty days, takes any corporate action or has legal
proceedings commenced against it for its gerechtelijk akkoord / concordat,
dissolution, liquidation, or a gerechtelijk bestuurder / administrateur
judiciaire, sekwester / séquestre or similar officer is appointed in relation to
the Purchaser, such Seller or such Servicer, as the case may be, or any stoppage
of payments (staking van betalingen/ cessation de paiements) occurs.

 

7. The Default Ratio Current Month reported in any Monthly Report exceeds 5.5%.

 

8. The Default Ratio Rolling Average in any Monthly Report exceeds 4%.

 

9. The Delinquency Ratio Current Month in any Monthly Report exceeds 4%.

 

10. The Delinquency Ratio Rolling Average in any Monthly Report exceeds 3%.

 

11. The Dilution Ratio Rolling Average in any Monthly Report exceeds 1%.

 

12. The Dilution Ratio Current Month in any Monthly Report exceeds 1.5%.

 

13. A Guarantee Event occurs.

 

14. An Insurance Event occurs.

 

15. The Average Collection Period in any Monthly Report exceeds 70.

 

- 51 -



--------------------------------------------------------------------------------

16. The Lender (as defined under the Loan Agreement) fails to make an Advance to
the Purchaser as provided for in the Loan Agreement, or the Lender is unable to
make an Advance to the Purchaser under the Loan Agreement because such Advance
would result in the Available Facility being exceeded.

 

17. The credit rating of the CP Programme is down-graded by any rating agency or
a rating agency determines that a failure to declare a Termination Event would
result in the credit rating of the CP Programme being downgraded.

 

18. The Onward Purchaser notifies the Purchaser that it has received
notification from the provider(s) of credit facilities pursuant to the Liquidity
Facility Agreement and/or the Standby Letter of Credit Agreement to the effect
that the cost to them of providing or maintaining such facilities has increased
by reason of (i) any change in law or its interpretation or administration
and/or (ii) compliance with any request from or requirement of any central bank,
fiscal or monetary or other authority, in either case occurring subsequent to
the date of this Agreement and being outside the control of the Onward Purchaser
and the relevant credit facility provider(s), unless the Purchaser agrees to pay
such increased cost.

 

19. The Aggregate Receivables Investment hereunder becomes, and remains for
three business days, less than the aggregate of the Matured Value of the Loans
outstanding from the Issuer to the Onward Purchaser and all outstanding Advances
and the Discount Protection Amount (where applicable converted to US dollars at
the rate specified in the relevant agreement).

 

20. Any judgement is given which provides that title to the Purchased
Receivables is not vested with the Onward Purchaser.

 

21. The Insurance Policy ceases to be in full force and effect.

 

22. The Purchaser gives at least five days notice, which notice shall be
irrevocable, of its decision that a Termination Event is to occur.

 

- 52 -



--------------------------------------------------------------------------------

THE FIFTH SCHEDULE

Form of Monthly Report

[Please see overleaf]

 

- 53 -



--------------------------------------------------------------------------------

THE SIXTH SCHEDULE

The Sellers

 

Name

  

Jurisdiction of incorporation

WABCO Fahrzeugsysteme GmbH    Germany WABCO Automotive UK Limited    UK WABCO
France S.A.S.    France

The Servicers

 

Name

  

Jurisdiction of incorporation

WABCO Fahrzeugsysteme GmbH    Germany WABCO Automotive UK Limited    UK WABCO
France S.A.S.    France

 

- 54 -